The information in this case jointly charges that Billy Miles and Pinka Patton did have in their possession 336 one-half pints of whisky with intent to sell the same. On the trial the jury returned a verdict, finding Billy Miles, who pleads as "W.P. Miles," guilty, and fixed his punishment at a fine of $250 and imprisonment in the county jail for 60 days. From the judgment rendered on the verdict an appeal by transcript with case-made attached was taken. When the case was called for final submission, the Attorney General moved to affirm for failure to prosecute the appeal, in that no brief has been filed and no appearance made on behalf of the plaintiff in error in this court. The motion to affirm is sustained, and the cause remanded to the trial court, with direction to cause the judgment and sentence to be carried into execution. Mandate forthwith.